MEMORANDUM **
Carlos Hendon, a California state prisoner, appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal under § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Hendon’s deliberate indifference claims because the allegation set forth in his complaint and the attachments thereto that defendants improperly released him from suicide watch, state, at most, a claim for negligence. See Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir.2004) (“A showing of medical malpractice or negligence is insufficient to establish a constitutional deprivation under the Eighth Amendment.”). Moreover, a difference in opinion between Hendon and the prison physicians about the preferred course of medical treatment does not constitute an Eighth Amendment violation. See id. at 1058.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.